On this appeal from a judgment, rendered on November 29, 1974, in the Supreme Court, Bronx County, convicting defendant on his plea of guilty of rape in the first degree and sentencing him to an indeterminate period of imprisonment of 5 to 15 years, assigned counsel, after conscientiously examining the record, has sought leave to withdraw. The application is supported by a brief in compliance with People v Saunders (52 AD2d 833) (see, also, Anders v California, 386 US 738). Counsel has concluded that the record in this case does not reveal any valid appealable issue. After a review of the record and proceedings in this case, the court agrees with counsel for appellant that there are no issues of substantial validity to be raised on this appeal. Accordingly, the application by counsel to withdraw is granted, and the judgment of conviction is unanimously affirmed. Concur — Stevens, P. J., Kupferman, Murphy, Silverman and Nunez, JJ.